         Case 1:16-cr-00317-PAE Document 708 Filed 06/14/21 Page 1 of 1



                                                 Granted. Lopez's submission is due by July 16, 2021.
Miedel ,~ Mysliwlec                              The Government's response is due by August 6, 2021.
                                                 Lopez's reply, if any, is due by August 20, 2021.


June 14, 2021                                     SO ORDERED.


Hon. Paul A. Engelmayer                                                  PAUL A. ENGEL \'"E
United States District Judge                     June 14, 2021           United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                                     Re:     United States v. Carlos Lopez
                                            16 Cr. 317 (22) (PAE)
                                            19 Cv. 3463 (PAE)

Dear Judge Engelmayer:

       On March 16, 2021, the Court appointed me to assist Mr. Lopez with the re-filing of his
28 U.S.C. § 2255 petition. The filing deadline is currently set for June 16, 2021. With the
consent of the government, I respectfully request a 30-day extension of the briefing deadline.

        On April 28, pursuant to an appointment made with the legal department at MDC, I
went to visit Mr. Lopez to discuss the§ 2255 petition. Upon arrival, I was told that Mr. Lopez
had left the facility that day. Since that time I have made numerous efforts to both locate Mr.
Lopez, and, in the one instance where I discovered his location, to schedule a legal call, to no
avail. Within the last week, Mr. Lopez appears to have arrived at his final location, FCI
Gilmer. We have tried to schedule a legal call but have had no response from the facility. I
suspect that Mr. Lopez is currently in quarantine with no access to the outside world.

       Without speaking to Mr. Lopez, I cannot proceed and cannot make a final
determination about whether the petition should be refiled. Accordingly, I respectfully request
an extension of the briefing deadline by 30 days.

       Thank you for your consideration.


                                                           Sincerely,

                                                                   Isl
                                                           Florian Miedel
                                                           Attorney for Carlos Lopez

Cc:    AUSA Eli Mark
